DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in responsive to communication(s): 
Application filed on 1/15/2021 with a priority date of 3/2/2005 based on ancestral applications 11/366863, 13/918478, 15/668406 with provisional application 60/667870 filed on 4/1/2005 and 60/658270 filed on 3/2/2005.

The status of the claims is summarized as below:
Claims 24-43 are pending. 
Claims 24 and 34 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 03/14/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the IDs is missing a legible copy of non-patent literature cite No. 5, 6 and 10.

Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: PLAYLIST OVER PROGRESS BAR IN AN INTERACTIVE MEDIA GUIDANCE APPLICATION SYSTEM

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 24, 34 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 20 of the US Patent No. 8489990. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 24, 34 of the instant application are compared to claims 1, 20 of US Patent No. 8489990 in the following table:
Instant Application
17/149929
US Patent 8489990
Claim 24.
A method comprising: 





generating for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset;

identifying a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generating for display a first indicator of the first play progress and a second indicator of the second play progress.

A method for displaying a playlist transport bar using an interactive media guidance application (IMGA), comprising: 

a playlist transport bar for a playlist, the playlist transport bar comprising: 

a plurality of asset regions, each asset region corresponding to an asset in the playlist; and 






a position indication region to provide an indication of both a first playback position within the playlist and a second playback position within a first asset in the playlist, the position indication region comprising a playback information region that includes an interactive option selectable by a user, wherein the interactive option, when selected by the user displays a playlist options menu, and textual information about the first asset in the playlist and textual information relative to other assets in the playlist, wherein the textual information provided in the playback information region is different from the indication provided by the position indication region, and wherein, during playback, the playback information region moves with the position indication region, at a same rate as the position indication region, in accordance with the playback position toward an asset that sequentially follows the first asset; and 

moving, in response to a user input, the position indication region to a third playback position within the playlist and a fourth playback position within a second asset in the playlist, wherein the third and fourth playback positions are selected by the user input as anywhere within the playlist and anywhere within the second asset in the playlist.

A system comprising control circuitry configured to: 



receive a playlist of media assets comprising a first media asset and a second media asset; 

generate for display the playlist of media assets comprising a first media asset region 


identify a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generate for display a first indicator of the first play progress and a second indicator of the second play progress.


A system for displaying a playlist transport bar, the system comprising: 
a processor operative to: 

display a playlist transport bar, transport bar comprising: 








a position indication region to provide an indication of both a first playback position within the playlist and a second playback position within a first asset in the playlist, the position indication region comprising a playback information region that includes an interactive option selectable by a user, wherein the interactive option, when selected by the user displays a playlist options menu, and textual information about the first asset in the playlist and textual information relative to other assets in the playlist, wherein the textual information provided in the playback information region is different from the indication provided by the position indication region, and wherein, during playback, the playback information region moves with the position indication , at a same rate as the position indication region, in accordance with the playback position toward an asset that sequentially follows the first asset; and 

move, in response to a user input, the position indication region to a third playback position within the playlist and a fourth playback position within a second asset in the playlist, wherein the third and fourth playback positions are selected by the user input as anywhere within the playlist and anywhere within the second asset in the playlist. 

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)
	
	Claims 24, 34 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 22 of the US Patent No. 9753602. Although the conflicting because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 24, 34 of the instant application are compared to claims 5, 22 of US Patent No. 9753602 in the following table:
Instant Application
17/149929
US Patent 9753602
Claim 24.
A method comprising: 



receiving a playlist of media assets comprising a first media asset and a second media asset; 

generating for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset;




in response to identifying the first play progress and the second play progress, generating for display a first indicator of the first play progress and a second indicator of the second play progress.

A method for generating a playlist transport bar to be displayed using an interactive media guidance application (IMGA), comprising: 

generating a playlist transport bar for display, wherein the playlist transport bar is for a playlist that includes a plurality of playable assets, the playlist transport bar comprising: 

a plurality of asset regions, each asset region corresponding to a different one of the playable assets in the playlist, wherein at least two of the plurality of playable assets in the playlist are different programs; and 


a position indication region to provide an indication of a playback position within the playlist, wherein the position indication region comprises a playback information region that includes access to an interactive playlist options menu selectable by a user, wherein the interactive playlist options menu, comprising of a plurality of simultaneously displayed options, is displayed in response to receiving a user selection of the playback information region, and wherein the playback information region moves with the position indication region during playback of one of the playable assets.

Claim 4. 
The method of claim 1, further comprising: moving the position indication region to another position in the playlist transport bar; and generating the position indication region to be displayed while it is being moved.

Claim 5. 



A system comprising control circuitry configured to: 




receive a playlist of media assets comprising a first media asset and a second media asset; 

generate for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset; 



identify a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generate for display a first indicator of the 


A system for generating a playlist transport bar to be displayed using an interactive media guidance application (IMGA), the system comprising: a processor configured to: 

generate for display a playlist transport bar for a playlist that includes a plurality of playable assets, the transport bar comprising: 

a plurality of asset regions, each of which corresponds to a different one of the playable assets in the playlist, wherein at least two of the plurality of playable assets in the playlist are different programs; and 


a position indication region to provide an indication of a playback position within the playlist, wherein the position indication region comprises a playback information region that includes access to an interactive playlist options menu selectable by a user, wherein the interactive playlist options menu, comprising of a plurality of simultaneously displayed options, is displayed in response to receiving a user selection of the playback information region, and wherein the playback information region moves with the position indication region during playback of one of the playable assets.

Claim 21. 
The system of claim 18, the processor further configured to: move the position indication region to another position in the playlist transport bar; and generate the position indication region to be displayed while it is being moved.

Claim 22. 
The system of claim 21, the processor further configured to play back an asset in the playlist from the position that the position indication region was moved to.


In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)

	Claims 24, 34 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 of the US Patent No. 10908761. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims. See MPEP 804. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have already been patented. 
	Claims 24, 34 of the instant application are compared to claims 1, 10 of US Patent No. 10908761 in the following table:
Instant Application
17/149929
US Patent 8489990
Claim 24.
A method comprising: 



receiving a playlist of media assets comprising a first media asset and a second media asset; 

generating for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset;

identifying a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generating for display a first indicator of the first play progress and a second indicator of the second play progress.

A method for displaying a playlist transport bar using an interactive media guidance application (IMGA), comprising: 

displaying a playlist transport bar for a playlist, the playlist transport bar comprising: 

a plurality of asset regions, each asset region corresponding to an asset in the playlist; and 






a position indication region to provide an indication of both a first playback position within the playlist and a second playback position within a first asset in the playlist, the position indication region comprising a playback information region that includes an interactive option selectable by a user, wherein the interactive option, when selected by the user displays a playlist options menu, and textual information about the first asset in the playlist and textual information relative to other assets in the playlist, wherein the textual information provided in the playback information region is different from the indication provided by the position indication region, and wherein, during playback, the playback information region moves with the position indication region, at a same rate as the position indication region, in accordance with the playback position toward an asset that sequentially follows the first asset; and 

moving, in response to a user input, the position indication region to a third playback position within the playlist and a fourth playback position within a second asset in the playlist, wherein the third and fourth playback positions are selected by the user input as anywhere within the playlist and anywhere within the second asset in the playlist.

A system comprising control circuitry configured to: 


receive a playlist of media assets comprising a first media asset and a second media asset; 

generate for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset; 


identify a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; 

in response to identifying the first play progress and the second play progress, generate for display a first indicator of the first play progress and a second indicator of the second play progress.

Claim 20. 
A system for displaying a playlist transport bar, the system comprising: 
a processor operative to: 

display a playlist transport bar, transport bar comprising: 

a plurality of asset regions, each of which corresponds to an asset in a playlist; and 





a position indication region to provide an indication of both a first playback position within the playlist and a second playback position within a first asset in the playlist, the position indication region comprising a playback information region that includes an interactive option selectable by a user, wherein the interactive option, when selected by the user displays a playlist options menu, and textual information about the first asset in the playlist and textual information relative to other assets in the playlist, wherein the textual information provided in the playback information region is different from the indication provided by the position indication region, and wherein, during playback, the playback information region moves with the position indication region, at a same rate as the position indication region, in accordance with the playback position toward an asset that sequentially follows the first asset; and 

move, in response to a user input, the position indication region to a third playback position within the playlist and a fourth playback position within a second asset in the playlist, wherein the third and fourth playback positions are selected by the user input as anywhere within the playlist and anywhere within the second asset in the playlist.

In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-25, 28, 30, 32, 34-35, 38, 40, and 42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adatia et al. (US Pub 20030103079, hereinafter Adatia).

Per claim 24, Adatia teaches:
A method comprising: (abstract: a GUI for virtual instruments with a playlist editor);
	receiving a playlist of media assets comprising a first media asset and a second media asset; ([0035-0037] Fig. 3-4, 6 show that a media player playing a playlist of two tracks; Fig. 3-4 show a progress bar for the playlist of two tracks, and a progress bar for the current track 1 being played);
	generating for display the playlist of media assets comprising a first media asset region and a second media asset region, wherein the first media region corresponds to the first media asset, and wherein the second media asset region corresponds to the second media asset; ([0054-0055] Fig. 17 shows a playlist editor with two media assets, where each media asset occupying a region in the playlist);
	 identifying a first play progress corresponding to the first media asset and a second play progress corresponding to the second media asset; ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show the left half of the playlist progress indicator corresponds to the first track in the playlist, and Fig. 6 shows right half corresponds to the second track);
	in response to identifying the first play progress and the second play progress, generating for display a first indicator of the first play progress and a second indicator of the second play progress. ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show both the progress of the first track in a track progress indicator and in the left half of the playlist progress bar, and Fig. 6 shows the progress of the second track in a track progress indicator, and in the right half of the playlist progress bar).

Per claim 25, Adatia teaches:
The method of claim 24, further comprising: 
	in response to receiving a first selection of the first media asset region, generating for display the first media asset beginning at a location within the first media asset corresponding to first play progress; and  ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show both the progress of the first track in a track progress indicator and in the left half of the playlist progress bar, and Fig. 6 shows the progress of the second track in a track progress indicator, and in the right half of the playlist progress bar);
	in response to receiving a second selection of the second media asset region, generating for display the second media asset beginning at a location within the second media asset corresponding to second play progress. ([0035-0037] Fig. 3-4, 6 show the progress of the playlist where Fig. 3-4 show both the progress of the first track in a track progress indicator and in the left half of the playlist progress bar, and Fig. 6 shows the progress of the second track in a track progress indicator, and in the right half of the playlist progress bar).

Per claim 28, Adatia teaches:
The method of claim 24, wherein the first indicator of the first play progress is generated for display within the first media asset region, and wherein the second indicator of the second play progress is generated for display within the second media asset region. ([0036-0038] Fig. 3 shows two songs are part of the playlist progress indicator, the left half of the playlist progress indicator corresponds to the first song in the playlist, and right half corresponds to the second song; Fig. 6 shows the playlist progress indicator is at the second half of the bar, playing the second song in the playlist).

Per claim 30, Adatia further teaches:
The method of claim 24, wherein the first media asset precedes the second media asset in the playlist. (Fig. 3-4 and 6 show that track 1 precedes track 2).

Per claim 32, Adatia teaches:
The method of claim 24, wherein the first media asset region and the second media asset region are a same size. (Fig. 17 shows the all media assets region in the playlist are the same size).

Per claim 34, claim 34 is a system claim comprises a control circuitry ([0004] a computer for displaying UI for virtual instruments) that contain limitations that are substantially the same as claim 24, and is likewise rejected.

Per claim 35, 38, 40, 42, claims 35, 38, 40, 42 contain limitations that are substantially the same as claim 25, 28, 30, 32 respectively, and are likewise rejected.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-27, 29, 36-37, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Logan et al. (US Pub 20030093790, hereinafter Logan).

Per claim 26, Adatia does not explicitly teach identifying progress from a server; Logan teaches:
The method of claim 24, wherein identifying the first play progress corresponding to the first media asset comprises, receiving, from a server, the first play progress. ([0007] playlist of program segments can be presented to viewers; [0011, 0328] Fig. 5 shows a time bar 520 of a playlist of segments where a progress indicator can be displayed for the playlist; [0265] programs may be on demand programming on program servers or shared on a peer-to-peer basis; [0267] scheduled programs may themselves be an ordered playlist).
	Logan and Adatia are analogous art because Logan also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Adatia and Logan before him/her, to modify Adatia’s teaching to include Logan’s teaching of playlist progress indicator from server based on demand programs. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to server based media content on demand, and enable a selected set of the stored program segments available to the users through a playlist (Logan [0006-0007]).

Per claim 27, Adatia does not explicitly teach the medias are on demand media; Logan teaches:
The method of claim 24, wherein the first media asset and the second media asset are video on demand media assets. ([0011, 0265] Fig. 5: 
	Logan and Adatia are analogous art because Logan also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Adatia and Logan before him/her, to modify Adatia’s teaching to include Logan’s teaching of playlists based on demand programs stored on servers. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to server based media content on demand, and enable a selected set of the stored program segments available to the users through a playlist (Logan [0006-0007]).

Per claim 29, Adatia does not explicitly teach receiving playlist from a second user; Logan teaches:
The method of claim 24, wherein the playlist is a first playlist associated with a first user, further comprising receiving a second playlist corresponding to a second user in response to receiving a selection of an option to change playlist. ([0407] user can transfer playlists to other viewers for them to access and view).
	Logan and Adatia are analogous art because Logan also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Adatia and Logan before him/her, to modify Adatia’s teaching to include Logan’s teaching of sharable playlists by the users. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide access to user created playlists to the community (Logan [0407]).

Per claim 36-37, 39 claims 36-37, 39 contain limitations that are substantially the same as claim 26-27, 29 respectively, and are likewise rejected.

Claims 31, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Janik et al. (US Pub 20020068558, hereinafter Janik).

Per claim 31, Adatia further teaches:
The method of claim 30, … , further comprising: ([0054-0055] Fig. 17 shows a playlist with two items);
	generating for display an option to remove the second media asset from the playlist; and ([0054-0055] Fig. 17 shows a “remove” button where item in the playlist can be removed);
	in response to receiving a user selection of the option: 
		removing the second media asset from the playlist; and 
		updating the second media asset region to correspond to the third media asset. ([0054-0055] Fig. 17 show a “remove” button where user can delete an existing item from the playlist; it’s obvious that if the first item in the playlist is removed, the second item will be moved up occupying the region of the deleted item).
	Adatia does not explicitly teach a third asset in a playlist, Janik teaches a third asset in a playlist:
	… wherein the playlist further comprises a third media asset, wherein the third media asset follows the second media asset in the playlist …  ([0152] Fig. 4 shows a third asset in a playlist with a “Delete Track” button for removing track in a playlist).
	Janik and Adatia are analogous art because Janik also teaches a media player with playlists. Therefore, it would have been obvious to one of 

Per claim 41, claim 41 contains limitations that are substantially the same as claim 31, and is likewise rejected.

Claims 33, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adatia et al. (US Pub 20030103079, hereinafter Adatia), in view of Brook et al. (US Pub 20030146915, hereinafter Brook).

Per claim 33, Adatia does not explicitly teaches the size of each media region is in proportion and based on the total length of the playlist; Brook teaches:
The method of claim 24, further comprising determining a size of the first media asset region based on a first play length of the first media asset and a total play length of the playlist. ([0195] Fig. 7A shows a playlist summary bar 722 including multiple clips such as 724, 728 in proportion with the overall length of the playlist).
	Adatia and Brook are analogous art because Brook also teaches a media player with playlists. Therefore, it would have been obvious to one of ordinary skills in art at the time of the invention, having the teachings of Brook and Ranasinghe before him/her, to modify Ranasinghe’s teaching to include Brook’s teaching of playlist progress indicator including all items in the playlist. One would be motivated to make the combination, with a reasonable expectation of success, because it would 

Per claim 43, claim 43 contains limitations that are substantially the same as claim 33, and is likewise rejected.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20060059526 A1
Poslinski; Thomas
Method for displaying number of portions of recorded media content instances during single viewing session, involves including number of entries each corresponding to one of the portions of recorded media content instances, in play list


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHOEBE X PAN/Examiner, Art Unit 2176        
                                                                                                                                                                                                
/ARIEL MERCADO/Primary Examiner, Art Unit 2176